Citation Nr: 1143821	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-44 762	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for asthma, claimed as secondary to service-connected bronchitis with emphysema.  

2. Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to November 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The Veteran elected to represent himself at the Travel Board hearing (because his designated Veterans Service Organization representative, Vietnam Veterans of America, did not have an a representative at the Roanoke RO).  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

	Respiratory disability

Bronchitis was diagnosed in service, and the Veteran has established service connection for bronchitis and emphysema.  The instant claim seeks service connection for the separate respiratory diagnosis of asthma, including as secondary to the service connected bronchitis and emphysema.  A February 2007 private hospital discharge summary notes a diagnosis of asthma.  A May 2007 VA examination found that the Veteran did not have such disability.  

To establish service connection for a claimed disability, as a threshold matter there must be a diagnosis of such disability (at any time during the pendency of the claim).  There must likewise be competent evidence that shows the disability is due to disease or injury that was incurred or aggravated in service (or, to substantiate a claim of secondary service connection, that the disability was caused or aggravated by a disability that is already service-connected).  Regarding the threshold matter of whether or not the Veteran has asthma, neither the private listing of asthma as a diagnosis, nor the VA finding that the Veteran does not have such disability is accompanied by an adequate explanation of rationale.  Accordingly, another examination to obtain a medical advisory opinion is necessary.  

      Low back disability

Although the Veteran's service treatment records are silent for complaints, findings, treatment, or diagnosis relating to the back, at the August 2011 Travel Board hearing he testified that he injured his back in service lifting a heavy generator, and a buddy statement corroborates his accounts.  Medical evidence of record establishes that the Veteran now has a low back disability.  As such evidence suggests that the Veteran's low back disability may be associated with an injury in service, the "low threshold" standard as to when a VA examination is necessary is met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and development for an examination is necessary.  38 C.F.R. § 3.159(c)(4).  

At the hearing the Veteran testified that he reinjured his back in the 1990's and saw a doctor and received injections (which he had previously been unable to do due to a lack of health insurance).  He noted that he again hurt his back at work in 2007 and went on disability.  His earlier correspondence notes that he saw a Dr. Liebrecht for a flare up of back pain in1993, at which time he was treated with an injection.  VA outpatient treatment records note that the Veteran sustained a back injury while employed with Volvo and participated in a Worker's Compensation program.  They also show that the Veteran was followed by private providers for pain management (at Lewis Gale Hospital) and for primary care (Dr. Clark).  Private outpatient treatment records from the Veteran's spine surgeon Dr. Feldenzer note that copies of records were sent to Dr's. Joiner and Swanson (in pain management), and that Dr. Kaatz was the primary care provider for the work related back injury.   

Records from Dr. Feldenzer and Twin County and Lewis Gale hospitals have been secured; however, the RO sent letters requesting records from Dr. Kaatz but no response was received.  In a claim of service connection, the complete history of the disability for which service connection is sought is pertinent evidence and any identified treatment records that remain outstanding must be secured.  

The Veteran is advised that a governing regulation provides that when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).  He is further advised that ultimately it is his responsibility to ensure that private provider evidence is received.   

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for respiratory and back disabilities from September 2010 to the present.  

The RO should also ask the Veteran to identify all the providers of all evaluation and/or treatment he received for his respiratory and low back disabilities.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  Of particular interest are complete treatment records from: (1) Dr. Kaatz; (2) Dr. Liebrecht (to include treatment in 1993); (3) Dr. Clark; (4) Dr. Joiner; (5) Dr. Swanson; and (6) any other treatment for low back disability (to include in connection with his work injury).  In connection with this development the Veteran must be advised of the provisions of 38 C.F.R. § 3.158(a).  

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified. 

2. When the development sought above is completed, the RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his low back disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should note the Veteran's lay testimony (and the supporting lay statement from a fellow soldier) regarding the occurrence of a back injury in service.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a.  Please identify (by medical diagnosis) each back disability found. 

b. As to each diagnosed back disability entity, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service (to include as due to a lifting injury therein)? 

The examiner must explain a rationale for all opinions, citing to supporting factual data as deemed appropriate.

3. The RO should also arrange for a respiratory examination of the Veteran to determine whether or not he has asthma, and if so, to ascertain the likely etiology of such disability.   The examiner must review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a. Please indicate whether or not the Veteran has (or at any time since July 2008 has had) a diagnosis of asthma.  Please identify the specific clinical findings/diagnostic studies that either support the existence of/or rule out such diagnosis.    

b. If asthma is diagnosed, please opine whether it is at least as likely as not that such disability is (i) directly related the veteran's active duty service/complaints and findings noted therein, 
or (ii) was caused or aggravated by the service connected bronchitis with emphysema. 

The examiner must explain a rationale for all opinions, citing to supporting factual data, as deemed appropriate.

4. The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

